     Case 3:20-cv-02910-L Document 175 Filed 10/23/20             Page 1 of 6 PageID 2465



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                                      §
U.S. COMMODITY FUTURES TRADING                        §
COMMISSION, et al.                                    §
                                                      §
                      Plaintiffs,                     §
                                                      §            CIVIL ACTION NO.
v.                                                    §              3:20-CV-2910-L
                                                      §
TMTE, INC. a/k/a METALS.COM, CHASE                    §
METALS, INC., CHASE METALS, LLC,                      §
BARRICK CAPITAL, INC., LUCAS THOMAS                   §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,               §
and SIMON BATASHVILI,                                 §
                                                      §
                      Defendants,                     §
                                                      §
TOWER EQUITY, LLC,                                    §
                                                      §
                      Relief Defendant.               §
                                                      §



       RECEIVER'S EMERGENCY MOTION FOR "SHOW CAUSE" HEARING
      TO HOLD DEFENDANTS ASHER AND BATASHVILI IN CIVIL CONTEMPT

        COMES NOW, Kelly M. Crawford ("Receiver") and respectfully requests the Court to

schedule a hearing for Defendants Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher

("Asher") and Simon Batashvili ("Batashvili") to appear before this Court and show cause as to

why they should not be held in contempt for their failure to comply with the clear orders of this

Court, and in support thereof the Receiver respectfully shows the Court as follows:




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING                                               PAGE 1
      Case 3:20-cv-02910-L Document 175 Filed 10/23/20              Page 2 of 6 PageID 2466



                                                I.
                                  FACTUAL BACKGROUND

         1.      On September 22, 2020 this Court entered an Order Granting Plaintiff's

Emergency Ex Parte Motion for Statutory Restraining Order, Appointment of a Tempormy

Receiver, and Other Equitable Relief (the "SRO") [Docket No. 16].        Pursuant to the SRO, this

Court appointed Kelly M. Crawford as Receiver of the assets of the Defendants and Relief

Defendant and vested the Receiver with certain authority to recover assets and investigate

claims. The SRO was extended by an Order entered by the Court on October 5, 2020 [Docket

No. 148]. On October 14, 2020, the Court entered a Consent Order of Preliminary Injunction

and Other Equitable Relief Against Defendants Lucas Thomas Erb a/kla Lucas Asher a/k/a Luke

Asher and Simon Batashvili (the "Consent Order") [Docket No. 165]. The SRO, October 5,

2020 Order and the Consent Orders are collectively referred to herein as the "Orders".

         2.      The Consent Order maintains the SRO in full force and effect. Consent Order,   ~


21.    The SRO and the Consent Order extend to the "Defendants and Relief Defendant and their

affiliates or subsidiaries owned or controlled by Defendants or Relief Defendant (hereinafter

referred to as the "Receivership Defendants"). Consent Order,   ~   28. The Consent Order further

provides that:

     "Defendants Asher and Batashvili and all other persons or entities served
     with a copy of this order shall cooperate fully with and assist the Receiver.
     This cooperation and assistance shall include, but not be limited to,
     providing any information to the Receiver that the Receiver deems
     necessary to exercising the authority as provided in this Order; providing
     any password required to access any computer or electronic files in any
     medium; and discharging the responsibilities of the Receiver under this
     Order, and advising all persons who owe money to the Receivership
     Defendants that all debts should be paid directly to the Receiver."
Consent Order, ~ 31.




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING                                                PAGE2
    Case 3:20-cv-02910-L Document 175 Filed 10/23/20                    Page 3 of 6 PageID 2467



Furthermore, Paragraph 32 of the Consent Order requires Defendants Asher and Batashvili to

"immediately or within such time as permitted by the Receiver in writing, deliver over to the

Receiver, including but not limited to:

          ... e.   Information identifying the accounts, employees, properties or other assets or

obligations of the Receivership Defendants."

           3.      It is imperative for the Receiver to immediately know the identity of the affiliates

or subsidiaries owned or controlled by Defendants Asher and Batashvili since such entities are

included within the definition of "Receivership Defendants" under the Court's Orders 1•

Consequently, on October 14, 2020, the Receiver made demand upon counsel for Asher and

Batashvili that they provide the Receiver with a list of entities they own or control. 2 On October

17, 2020, the Receiver again made demand upon counsel for Asher and Batashvili that they

provide the Receiver with a list of entities they own or control. 3 The Receiver repeated his

demand for a third time on October 21, 2020. 4 The Receiver made his fourth request for the list

of entities from Asher and Batashvili on October 22, 2020. 5

           4.      On October 22, 2020, counsel for Asher and Batashvili responded to the

Receiver's requests for the information, stating that "my clients are taking actions to comply

with the Court order, but do not have access to any of their paperwork, computers, contacts, or

business resources, all of which limited their ability to respond quickly. They are working on

your multiple requests but have limited resources to respond .. .I will continue to urge my clients

to compile the list of entities and comply with the Court's order." 6



1
  See Declaration of Kelly Crawford Jr2.
2
  See Crawford Declaration, Jr 2, Exhibit 1.
3
  See Cra11ford Declaration, , Jr3, Exhibit 2.
4 See Cra11ford Declaration, , Jr4, Exhibit 3.
5 See Crcrnford Declaration, , Jr5, Exhibit 4.
6 Id.




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING                                                     PAGE3
      Case 3:20-cv-02910-L Document 175 Filed 10/23/20                 Page 4 of 6 PageID 2468



             5.     On October 23, 2020, Defendant's counsel was informed that if the list of entities

was not provided to the Receiver by 5 :00 p.m. the Receiver would file his Motion to Show

Cause. Counsel for the Defendant's indicated he would be talking with his clients and would

provide the list over the weekend. The Receiver responded that based on the numerous requests

previously made and continued promises of production there was no reason to believe the list

would be produced and the Receiver is filing the Motion to Show Cause. 7

           6.       Regardless of the excuses made by Defendants' counsel on behalf of his clients,

the fact remains that more than nine days have elapsed since the Receiver requested the

Defendants to simply provide a list of the entities they own or control and Defendants have failed

to provide anything to the Receiver. The Receiver, having made four separate requests for the

information, has been more than patient in waiting for the Defendants to comply with the clear

mandate of this Court's Orders. 8

           7.       The Defendants' delay in providing the list of entities to the Receiver can only be

for the purpose of obstructing the Receiver's efforts to seize Receivership Assets and

Receivership Documents in the name of such entities. The Defendants' intentional delay in

complying with the Court's Orders is hurting the receivership estate and impairing the ability of

the Receiver to recover assets to return to the victims.

           8.       In failing to comply with the Receiver's simple request for simply the identity of

the entities owned or controlled by Defendants Asher and Batashvili, such Defendants are

inexcusably violating the terms of this Court's Orders. Indeed, they are thumbing their nose at

this Court in complete disrespect for the authority of this Court. Accordingly, the Receiver

moves the Court on an emergency basis for an order setting a hearing compelling Defendants


7
    See Crawford Dec., Jr6
8
    See Crawford Dec., Jr7.


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING                                                     PAGE4
  Case 3:20-cv-02910-L Document 175 Filed 10/23/20                 Page 5 of 6 PageID 2469



Asher and Batashvili to appear in person before the Court and "show cause" why they should not

be held in civil contempt for their failure to comply with the Court's Orders.

                                                II.

                                          ARGUMENT

       The Court possesses inherent power to enforce its Orders though contempt proceedings.

Citronelle-Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1302 (11th Cir. 1991). A party

commits contempt when, with knowledge of a court's definite and specific order, he fails to

perform or refrain from performing what is required of him in the order. SEC v. First Financial

Group of Texas, Inc., 659 F2d 660, 669 (5th Cir. 1981). The Defendants' conduct in failing to

turnover to the Receiver the identity of the entities they own or control is contumacious and

merits a coercive sanction.

                                               III.

                                        CONCLUSION

       The information the Receiver is requesting from Defendants Asher and Batashvili is

critical and every day that goes by without Defendants disclosing this information hurts the

receivership. Indeed, the Orders include specific provisions to insure the Receiver is able to

obtain from Defendants Asher and Batashvili information relating to the Defendants and Relief

Defendants and the entities they own or control. By disregarding the Orders, the Defendants are

blatantly violating the terms of this Court's Orders without excuse. In order to maintain the

integrity of its own Orders, and to insure that this Court's Orders are not casually disregarded,

this Comi should order Defendants Asher and Batashvili to appear in person before the Court

and show cause as to why they each should not be held in civil contempt for violating the Orders.

Moreover, the Receiver requests the Court at such hearing to find Defendants Asher and




RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING                                               PAGES
   Case 3:20-cv-02910-L Document 175 Filed 10/23/20                 Page 6 of 6 PageID 2470



Batashvili in civil contempt and order that they be incarcerated at the nearest federal detention

facility until such time as they comply with the Court's Orders.

       WHEREFORE, PREMISES CONSIDERED, the Receiver respectfully requests that the

Court enter an emergency order scheduling a hearing at which Defendants Asher and Batashvili

are ordered to appear and show just cause why they should not be held in contempt of court for

their failure to comply with the Orders of this Court; that upon such hearing the Court order that

Defendants Asher and Batashvili be incarcerated until such time as the comply with the Court's

Orders, and grant such other and further relief, to which the Receiver may be justly entitled.



                                             Respectfully submitted,
                                              SCHEEF & STONE, L.L.P.

                                             By:     Isl Peter Lewis
                                                     Peter Lewis
                                                     Texas State Bar No.12302100
                                                     Peter.lewis@solidcounsel.com

                                             500 N. Akard Street, Suite 2700
                                             Dallas, Texas 75201
                                             (214) 706-4200 -Telephone
                                             (214) 706-4242 -Telecopier

                                             ATTORNEY FOR RECEIVER
                                             KELLY M. CRAWFORD


                                CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on October 23, 2020, I electronically filed the
foregoing document with the clerk of the U.S. District Court, Eastern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a "Notice of
Electronic Filing" to the attorneys of record.



                                                     Isl Peter Lewis
                                                     PETER LEWIS


RECEIVER'S MOTION FOR "SHOW CAUSE" HEARING                                                  PAGE6
